Motion Granted; Appeal Reinstated and Dismissed and Memorandum Opinion filed
January 24, 2012.




                                         In The

                      Fourteenth Court of Appeals
                                     ____________

                                 NO. 14-10-00226-CV
                                   ____________

                           CITY OF HOUSTON, Appellant

                                           V.

               CES ENVIRONMENTAL SERVICES, INC., Appellee


                       On Appeal from the 151st District Court
                               Harris County, Texas
                         Trial Court Cause No. 2010-06391


                      MEMORANDUM OPINION

      This is an accelerated appeal from a temporary injunction signed March 5, 2010.
This court was notified that appellee, CES Environmental Services, Inc., petitioned for
voluntary bankruptcy protection in the United States Bankruptcy Court for the Southern
District of Texas, under cause number 10-36924-H4-7. Accordingly, on September 30,
2010, we stayed all proceedings in the appeal. See Tex. R. App. P. 8.2.
       On January 13, 2012, appellant, the City of Houston, filed a motion to dismiss the
appeal. See Tex. R. App. P. 42.1. According to the motion, the appeal has been rendered
moot because the trial court signed an order on January 9, 2012, dismissing the
underlying suit, pursuant to appellee’s notice of non-suit. The appeal is reinstated and the
motion is granted.

       Accordingly, the appeal is ordered dismissed.



                                          PER CURIAM


Panel consists of Chief Justice Hedges and Justices Jamison and McCally.




                                             2